Exhibit 10.1

OPEN MARKET SALE AGREEMENTSM

August 17, 2018

JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Karyopharm Therapeutics Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time through Jefferies LLC, as sales agent and/or principal (the “Agent”),
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Shares”), having an aggregate offering price of up to $75,000,000 on the terms
set forth in this agreement (this “Agreement”).

Section 1. DEFINITIONS

(a)    Certain Definitions. For purposes of this Agreement, capitalized terms
used herein and not otherwise defined shall have the following respective
meanings:

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first-mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement, (y) the date this
Agreement is terminated pursuant to Section 7 and (z) the third anniversary of
the date of this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable Selling
Period, which may be adjusted by the Company at any time during the Selling
Period by delivering written notice of such change to the Agent and which in no
event shall be less than $1.00 without the prior written consent of the Agent,
which may be withheld in the Agent’s sole discretion.

 

SM 

“Open Market Sale Agreement” is a service mark of Jefferies LLC



--------------------------------------------------------------------------------

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President, Chief Financial Officer
or Chief Business Officer.

“Issuance Notice Date” means any Trading Day during the Agency Period on which
an Issuance Notice is delivered pursuant to Section 3(b)(i).

“Issuance Price” means the Sales Price less the Selling Commission.

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (1) $75,000,000 and (2) the aggregate dollar amount of Shares
registered under the Registration Statement.

“Other Offering Amendment” means an amendment or supplement to the Registration
Statement or Prospectus relating solely to the issuance or offering of
securities other than the Common Shares.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

“Principal Market” means the Nasdaq Global Select Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

“Selling Commission” means up to three percent (3.0%) of the gross proceeds for
the Shares sold pursuant to this Agreement.

“Selling Period” means the period of one (1) to twenty (20) consecutive Trading
Days (as determined by the Company in the Company’s sole discretion and
specified in the applicable Issuance Notice) commencing with and including the
Trading Day on which an Issuance Notice is delivered pursuant to
Section 3(b)(i), if such notice is delivered prior to 3:00 p.m. (New York City
time) and otherwise, commencing with and including the Trading Day following the
Trading Day on which an Issuance Notice is delivered pursuant to
Section 3(b)(i).

“Settlement Date” means the third business day following each Trading Day during
the Selling Period on which Shares are sold pursuant to this Agreement, when the
Company shall deliver to the Agent the amount of Shares sold on such Trading Day
and the Agent shall deliver to the Company the Issuance Price received on such
sales.

 

2



--------------------------------------------------------------------------------

“Shares” shall mean the Common Shares issued or issuable pursuant to this
Agreement.

“Trading Day” means any day on which the Principal Market is open for trading.

Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, the Agent that, unless
such representation, warranty or agreement specifies otherwise, as of (1) the
date of this Agreement, (2) each Issuance Notice Date, (3) each Settlement Date,
(4) each Triggering Event Date and (5) as of each Time of Sale (each of the
times referenced above is referred to herein as a “Representation Date”), except
as may be disclosed in the Prospectus (including any documents incorporated by
reference therein and any supplements thereto) on or before the applicable
Representation Date:

(a)    Registration Statement. The Company has prepared and filed with the
Commission a shelf registration statement on Form S-3 (File No. 333-226038) that
contains a base prospectus (the “Base Prospectus”). Such registration statement
registers the issuance and sale by the Company of the Shares under the
Securities Act. Such registration statement, including any information deemed to
be a part thereof pursuant to Rule 430B under the Securities Act, including all
financial statements, exhibits and schedules thereto and all documents
incorporated or deemed to be incorporated therein by reference pursuant to Item
12 of Form S-3 under the Securities Act as from time to time amended or
supplemented, is herein referred to as the “Registration Statement,” and the
prospectus constituting a part of such registration statement, together with any
prospectus supplement filed with the Commission pursuant to Rule 424(b) under
the Securities Act relating to a particular issuance of the Shares, including
all documents incorporated or deemed to be incorporated therein by reference
pursuant to Item 12 of Form S-3 under the Securities Act, in each case, as from
time to time amended or supplemented, is referred to herein as the “Prospectus,”
except that if any revised prospectus is provided to the Agent by the Company
for use in connection with the offering of the Shares that is not required to be
filed by the Company pursuant to Rule 424(b) under the Securities Act, the term
“Prospectus” shall refer to such revised prospectus from and after the time it
is first provided to the Agent for such use. The Registration Statement at the
time it originally became effective is herein called the “Original Registration
Statement.” As used in this Agreement, the terms “amendment” or “supplement”
when applied to the Registration Statement or the Prospectus shall be deemed to
include the filing by the Company with the Commission of any document under the
Exchange Act after the date hereof that is or is deemed to be incorporated
therein by reference.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date.

 

3



--------------------------------------------------------------------------------

At the time the Original Registration Statement originally became effective, the
Company met the then-applicable requirements for use of Form S-3 under the
Securities Act. During the Agency Period, each time the Company files an Annual
Report on Form 10-K, the Company will meet the then-applicable requirements for
use of Form S-3 under the Securities Act.

(b)    Compliance with Registration Requirements. The Original Registration
Statement became effective upon filing with the Commission. No stop order
suspending the effectiveness of the Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission.

The Prospectus when filed complied in all material respects with the Securities
Act and, if filed by electronic transmission pursuant to the Commission’s
Electronic Data Gathering, Analysis, and Retrieval System (“EDGAR”) (except as
may be permitted by Regulation S-T under the Securities Act), was identical to
the copy thereof delivered to the Agent for use in connection with the issuance
and sale of the Shares. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. As of the date of this
Agreement, the Prospectus and any Free Writing Prospectus considered together
(collectively, the “Time of Sale Information”) did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Prospectus, as amended or supplemented, as of its
date, did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the three immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to the Agent furnished to the Company in writing by the
Agent expressly for use therein, it being understood and agreed that the only
such information furnished by the Agent to the Company consists of the
information described in Section 6 below. There are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required. The Registration Statement and the offer and sale of the Shares as
contemplated hereby meet the requirements of Rule 415 under the Securities Act
and comply in all material respects with said Rule.

(c)    Ineligible Issuer Status. The Company is not an “ineligible issuer” in
connection with the offering of the Shares pursuant to Rules 164, 405 and 433
under the Securities Act. Any Free Writing Prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been filed
with the Commission in accordance with the requirements of the Securities Act.
Each Free Writing Prospectus that the Company has filed, or is required to file,

 

4



--------------------------------------------------------------------------------

pursuant to Rule 433(d) under the Securities Act or that was prepared by or
behalf of or used or referred to by the Company complies or will comply in all
material respects with the requirements of Rule 433 under the Securities Act
including timely filing with the Commission or retention where required and
legending, and each such Free Writing Prospectus, as of its issue date and at
all subsequent times through the applicable Representation Date did not and does
not include any information that conflicted or conflicts with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein. Except for the Free Writing
Prospectuses, if any, and electronic road shows, if any, furnished to you before
first use, the Company has not prepared, used or referred to, and will not,
without your prior consent, prepare, use or refer to, any Free Writing
Prospectus.

(d)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were filed with the Commission, complied in all material respects
with the requirements of the Exchange Act, as applicable, and, when read
together with the other information in the Prospectus, do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e)    Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, and any Free Writing Prospectus or amendment or
supplement thereto complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, at the time the Registration Statement and any
amendments thereto become effective and at the First Closing Date and the
applicable Option Closing Date, as the case may be, will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f)    Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified (subject, in the case of unaudited statements, to normal year-end
audit adjustments) and have been prepared in compliance with the requirements of
the Securities Act and Exchange Act and in conformity with GAAP (as defined
below) applied on a consistent basis (except for such adjustments to accounting
standards and practices as are noted therein) during the periods involved. The
summary and selected financial data with respect to the Company and the
Subsidiaries (as defined below) included in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, fairly present in
all material respects the information shown therein as at the respective dates
and for the respective periods specified and are derived from the financial
statements set forth in the Registration Statement and the Prospectus and the
other accounting records of the Company. No other schedules or financial
statements are

 

5



--------------------------------------------------------------------------------

required to be included in the Registration Statement or the Prospectus. The
Company and the Subsidiaries (as defined below) do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus. All disclosures contained or incorporated
by reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply, in all
material respects, with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Registration Statement and the Prospectus fairly presents in
all material respects the information shown therein as at the respective dates
and for the respective periods specified and have been prepared in all material
respects in accordance with the Commission’s rules and guidelines applicable
thereto. No person who has been suspended or barred from being associated with a
registered public accounting firm, or who has failed to comply with any sanction
pursuant to Rule 5300 promulgated by the PCAOB, has participated in or otherwise
aided the preparation of, or to the Company’s knowledge, audited, the financial
statements, supporting schedules or other financial data filed with the
Commission as a part of the Registration Statement and included in the
Prospectus.

(g)    Organization. The Company and each of its Subsidiaries has been duly
organized and is validly existing as a corporation and in good standing under
the laws of its respective jurisdiction of organization. The Company and each of
its Subsidiaries are duly licensed or qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses as described in
the Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on or affecting the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

(h)    Subsidiaries. With the exception of Karyopharm Europe GmbH, the
subsidiaries set forth on Exhibit 21.1 of the Company’s most recently filed
Annual Report on Form 10-K (collectively, the “Subsidiaries”), are the Company’s
only significant subsidiaries (as such term is defined in Rule 1-02 of
Regulation S-X promulgated by the Commission). Except as set forth in the
Registration Statement and in the Prospectus, the Company owns, directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights. No Subsidiary is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company.

 

6



--------------------------------------------------------------------------------

(i)    No Violation or Default. Neither the Company nor any of its Subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries are subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of each
of clauses (ii) and (iii) above, for any such violation or default that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would have a Material
Adverse Effect.

(j)    No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Prospectus and the
Free Writing Prospectuses, if any (including any Incorporated Document), there
has not been (i) any Material Adverse Effect or the occurrence of any
development that the Company reasonably expects will result in a Material
Adverse Effect, (ii) other than as contemplated by this Agreement, any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than as a result of the sale of
Shares) or outstanding long-term indebtedness of the Company or any of its
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus (including any document deemed incorporated
by reference therein).

(k)    Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights
pursuant to the Company’s charter, bylaws, the Delaware General Corporation Law
or any agreement or other instrument to which the Company is a party or by which
the Company is bound. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than the grant of additional options or
restricted stock units or stock awards under the Company’s existing stock option
plans, or changes in the number of outstanding shares of Common Stock of the
Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Stock outstanding on the
date hereof) and such authorized capital stock conforms in all material respects
to the description thereof set forth in the Registration Statement and the
Prospectus. The

 

7



--------------------------------------------------------------------------------

description of the securities of the Company in the Registration Statement and
the Prospectus is complete and accurate in all material respects. Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, the Company does not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

(l)    Authorization; Enforceability. The Company has full legal right, power
and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
as rights to indemnification or contribution hereunder may be limited by federal
or state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.

(m)    Authorization of Shares. The Shares, when issued and delivered pursuant
to the terms contained in the Issuance Notice which has been approved by the
board of directors of the Company or a duly authorized committee thereof, or a
duly authorized executive committee, against payment therefor as provided
herein, will be duly authorized, validly issued, fully paid and nonassessable
and free and clear of any pledge, lien, encumbrance, security interest or other
claim (other than any pledge, lien, encumbrance, security interest or other
claim arising from an act or omission of the Agent or a purchaser), including
any statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act. The Shares, when issued, will conform in all material
respects to the description of the Shares contained in the Registration
Statement and the Prospectus under the caption “Description of Capital Stock.”

(n)     No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale by the Company of the
Shares, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or the Exchange in connection with the sale of the
Shares by the Agent.

(o)    No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no Person has the right, contractual or otherwise, to
cause the Company to issue or sell to such Person any Common Stock or shares of
any other capital stock or other securities of the Company (other than upon the
exercise of options or warrants to purchase Common Stock or upon the exercise of
options or vesting of restricted stock units or stock awards that may be granted
from time to time under the Company’s stock option plans and which are disclosed
in the Registration Statement and Prospectus), (ii) no Person has any preemptive
rights, resale rights, rights of first refusal, rights of co-sale, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company, (iii) no Person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Common Stock,

 

8



--------------------------------------------------------------------------------

and (iv) no Person has the right, contractual or otherwise, to require the
Company to register under the Securities Act any Common Stock or shares of any
other capital stock or other securities of the Company, or to include any such
shares or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Shares as contemplated thereby or
otherwise.

(p)    Independent Public Accounting Firm. Ernst & Young LLP (the “Company
Accountant”), whose report on the consolidated financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, the Company
Accountant is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 with respect to the Company, the Company Accountant’s
registration with the PCAOB as a registered public accounting firm has not been
suspended or revoked, and the Company Accountant has not requested such
registration to be withdrawn.

(q)     Enforceability of Agreements. All agreements between the Company and
third parties expressly referenced in the Prospectus, other than such agreements
that have expired by their terms or the termination of which is disclosed in
documents filed by the Company on EDGAR, are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles, (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, or
(iii) any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(r)    No Litigation. Except as set forth in the Registration Statement or the
Prospectus, (i) there are no pending or, to the Company’s knowledge, threatened
legal, governmental or regulatory actions, suits or proceedings and (ii) the
Company has not received any notice of any pending and the Company is not aware
of any threatened audits or investigations, in each case to which the Company or
a Subsidiary is a party or to which any property of the Company or any of its
Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect; to the Company’s knowledge, no
such actions, suits, proceedings, audits or investigations are threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and (i) there are no current or pending legal, governmental or
regulatory audits or investigations, actions, suits or proceedings that are
required under the Securities Act to be described in the Prospectus that are not
so described; and (ii) there are no contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement that are not so filed.

(s)    Consents and Permits. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates,

 

9



--------------------------------------------------------------------------------

certifications, clearances, consents, grants, exemptions, marks, notifications,
orders, permits and other authorizations issued by, the appropriate federal,
state or foreign governmental or regulatory authorities (including, without
limitation, the United States Food and Drug Administration (the “FDA”), the
United States Drug Enforcement Administration or any other foreign, federal,
state, provincial, court or local government or regulatory authorities including
self-regulatory organizations engaged in the regulation of clinical trials,
pharmaceuticals, biologics or biohazardous substances or materials) necessary
for the ownership or lease of their respective properties or to conduct its
businesses as described in the Registration Statement and the Prospectus
(collectively, “Permits”), except for such Permits the failure of which to
possess, obtain or make the same would not reasonably be expected to have a
Material Adverse Effect; the Company and its Subsidiaries are in compliance with
the terms and conditions of all such Permits, except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect;
all of the Permits are valid and in full force and effect, except where any
invalidity, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any written notice relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, or has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course to the extent required. To the extent
required by applicable laws and regulations of the FDA, the Company or the
applicable Subsidiary has submitted to the FDA an Investigational New Drug
Application or amendment or supplement thereto for each clinical trial it has
conducted or sponsored or is conducting or sponsoring; all such submissions were
in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA with
respect to any such submissions.

(t)    Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable regulatory authorities (including, without limitation,
the FDA, or any foreign, federal, state, provincial or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; except as disclosed in
the Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA, including without
limitation, regulations relating to Good Clinical Practices and Good Laboratory
Practices, and other federal, state, local and foreign governmental bodies
exercising comparable authority. The Company has no knowledge of any large
well-controlled clinical trial the aggregate results of which call into
question, in any material respect, the results of any clinical trial conducted
by or at the direction of the Company that are described in the Registration
Statement and the Prospectus or the results of which are referred to in the
Registration Statement and the Prospectus.

 

10



--------------------------------------------------------------------------------

(u)    Intellectual Property. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its Subsidiaries own, possess, license or
have other rights to use all foreign and domestic patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property necessary for the conduct of
their respective businesses as now conducted (collectively, the “Intellectual
Property”) except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement and the Prospectus (i) to the Company’s
knowledge, there are no rights of third parties to any such Intellectual
Property, other than any co-owner of any patent constituting Intellectual
Property who is listed on the records of the U.S. Patent and Trademark Office
(the “USPTO”) and any co-owner of any patent application constituting
Intellectual Property who is named in such patent application; (ii) the Company
has not received notice of any claim of infringement, misappropriation or
conflict with any asserted rights of others with respect to such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. §135) has been commenced
against any patent or patent application described in the Prospectus as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, proceeding or claim that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. All
patents and patent applications owned by or licensed to the Company or under
which the Company has rights have, to the knowledge of the Company, been duly
and properly filed and maintained; to the knowledge of the Company, the parties
prosecuting such applications have complied with their duty of candor and
disclosure to the USPTO in connection with such applications; and the Company is
not aware of any facts required to be disclosed to the USPTO that were not
disclosed to the USPTO and which would preclude the grant of a patent in
connection with any such application or would reasonably be expected to form the
basis of a finding of invalidity with respect to any patents that have issued
with respect to such applications.

(v)    Clinical Studies. The preclinical studies and tests and clinical trials
described in the Prospectus were, and, if still pending, are being conducted
(and, in the case of those

 

11



--------------------------------------------------------------------------------

conducted at the direction of the Company, to the Company’s knowledge) in all
material respects in accordance with the experimental protocols, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards for products or product candidates comparable to those being developed
by the Company. The descriptions of such studies, tests and trials, and the
results thereof, contained in the Prospectus are accurate and complete in all
material respects. The Company has not received any written notice or
correspondence from the FDA, any foreign, state or local governmental body
exercising comparable authority or any institutional review board requiring the
termination, suspension, material modification or clinical hold of any studies,
tests or preclinical or clinical trials conducted by or on behalf of the
Company, other than ordinary course communications with respect to modifications
in connection with the design and implementation of such trials, copies of which
communications have been made available to the Agent.

(w)    Emerging Growth Company. At the time the Registration Statement became
effective, and at the time the Company’s most recent Annual Report on Form 10-K
was filed with the Commission, the Company met the then applicable requirements
for the use of Form S-3 under the Securities Act, including, but not limited to,
Instruction I.B.1 of Form S-3. The Company satisfies the pre-1992 eligibility
requirements for the use of a registration statement on Form S-3 in connection
with this offering (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months). The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
for at least 12 calendar months previously and if it has been a shell company at
any time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company. From
the time of the initial filing of the Company’s first registration statement
with the Commission through the date hereof, the Company has been and is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”).

(x)    No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(y)    No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Common Shares or any other “reference security” (as defined
in Rule 100 of Regulation M under the 1934 Act

 

12



--------------------------------------------------------------------------------

(“Regulation M”)) whether to facilitate the sale or resale of the Shares or
otherwise, and has taken no action which would directly or indirectly violate
Regulation M. The Company acknowledges that the Agent may engage in passive
market making transactions in the Shares on the Nasdaq Global Select Market in
accordance with Regulation M. The Common Shares are “actively traded securities”
(as defined in Regulation M).

(z)    FINRA Matters. All of the information provided to the Agent or to counsel
for the Agent by the Company, its officers and directors and the holders of any
securities (debt or equity) or options to acquire any securities of the Company
in connection with letters, filings or other supplemental information provided
to FINRA pursuant to FINRA Rules 5110, 5190 and NASD Conduct Rule 2720 is true,
complete and correct. The Company meets the requirements for use of Form S-3
under the Securities Act specified in FINRA Rule 5110(b)(7)(C)(i). Neither the
Company nor any of its Affiliates directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
or is a person associated with any member firm of FINRA.

(aa)    No Reliance. The Company has not relied upon the Agent or legal counsel
for the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.

(bb)    Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign income and franchise tax returns and other material tax
returns which have been required to be filed by the Company or a Subsidiary, or
have properly requested extensions thereof, and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to so file or pay
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any of its Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted against it which would reasonably
be expected to have a Material Adverse Effect.

(cc)    Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title to all real property owned by them, good and valid
title to all personal property (except Intellectual Property) described in the
Registration Statement or Prospectus as being owned by them that are material to
the business of the Company and its Subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances and claims, except those matters that
(i) do not materially interfere with the use made of such property by the
Company and any of its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real or
tangible personal property described in the Registration Statement or Prospectus
as being leased by the Company and any of its Subsidiaries is held by them under
valid, existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or any of its Subsidiaries or (B) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Each of the
properties of the Company and its Subsidiaries complies with all

 

13



--------------------------------------------------------------------------------

applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to such
properties), except if and to the extent disclosed in the Registration Statement
or Prospectus or except for such failures to comply that would not, individually
or in the aggregate, reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise reasonably be expected to have a Material Adverse
Effect. None of the Company or its subsidiaries has received from any
governmental or regulatory authorities any notice of any condemnation of, or
zoning change affecting, the properties of the Company and its Subsidiaries, and
the Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

(dd)    Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(ee)     Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles (“GAAP”) and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to provide reasonable assurance that material
information relating to the Company and each of its Subsidiaries is made known
to the certifying officers by others within those entities, including during the
period in which the Company’s Annual Report on Form 10-K or Quarterly Report on

 

14



--------------------------------------------------------------------------------

Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date and
the disclosure controls and procedures are effective. Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Securities Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

(ff)    Sarbanes-Oxley. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission. For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

(gg)    Finder’s Fees. Neither the Company nor any of the Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to Agent pursuant to this Agreement.

(hh)    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.

(ii)    Investment Company Act. Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(jj)    Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

15



--------------------------------------------------------------------------------

(kk)    Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or any of its
affiliates and any unconsolidated entity, including, but not limited to, any
structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that would reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off-Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos. 33-8056; 34-45321;
FR-61), required to be described in the Prospectus which have not been described
as required.

(ll)    Underwriter Agreements. The Company is not a party to any agreement with
an agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(mm)    ERISA. To the knowledge of the Company, (i) each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and any of its Subsidiaries has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including, but not limited
to, ERISA and the Internal Revenue Code of 1986, as amended (the “Code”) (except
to the extent where any non-compliance would not result in material liability to
the Company); (ii) during the last six plan years, no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred which would result in a material liability to the Company with respect
to any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and (iii) for each such plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions) equals
or exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

(nn)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

(oo)    Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and the Prospectus
are based on or derived from sources that the Company believes to be reliable
and accurate or represent the Company’s good faith estimates that are made on
the basis of data derived from such sources.

(pp)    Margin Rules. Neither the issuance, sale and delivery of the Shares nor
the application of the proceeds thereof by the Company as described in the
Registration Statement and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.

 

16



--------------------------------------------------------------------------------

(qq)    Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
in similar industries. The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect.
Neither of the Company nor any subsidiary has been denied any insurance coverage
which it has sought or for which it has applied.

(rr)    No Improper Practices. (i) Neither the Company nor, the Subsidiaries,
nor to the Company’s knowledge, any of their respective executive officers has,
in the past five years, made any unlawful contributions to any candidate for any
political office (or failed fully to disclose any contribution in violation of
law) or made any contribution or other payment to any official of, or candidate
for, any federal, state, municipal, or foreign office or other person charged
with similar public or quasi-public duty in violation of any law or of the
character required to be disclosed in the Prospectus; (ii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or, to
the Company’s knowledge, any affiliate of any of them, on the one hand, and the
directors, officers and stockholders of the Company or any Subsidiary, on the
other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or, to the Company’s knowledge, any affiliate of them, on the one
hand, and the directors, officers, or stockholders of the Company or any
Subsidiary, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) except as described in the Registration Statement and the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services; and (vi) neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

(ss)    No Conflicts. Neither the execution of this Agreement by the Company,
nor the issuance, offering or sale of the Shares, nor the consummation by the
Company of any of the transactions contemplated herein, nor the compliance by
the Company with the terms and provisions hereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the

 

17



--------------------------------------------------------------------------------

Company pursuant to the terms of any contract or other agreement to which the
Company may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not reasonably be
expected to have a Material Adverse Effect; nor will such action result (x) in
any violation of the provisions of the organizational or governing documents of
the Company, or (y) in any violation of the provisions of any statute or any
order, rule or regulation applicable to the Company or of any court or of any
federal, state or other regulatory authority or other government body having
jurisdiction over the Company, and with respect to clause (y), other than any
violation that would not reasonably expected to have a Material Adverse Effect.

(tt)    Sanctions. (i) The Company represents that, neither the Company nor any
of its Subsidiaries (collectively, the “Entity”) or, to the Entity’s knowledge,
any director, officer, employee, agent, affiliate or representative of the
Entity, is a government, individual, or entity (“Specified Person”) that is, or
is owned or controlled by a Specified Person that is:

(A) the subject of any applicable sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions administered by the U.S. Department of Treasury’s Office of Foreign
Asset Control (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).

(ii) The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Specified Person:

(A) to fund or facilitate any activities or business of or with any Specified
Person or in any country or territory in violation of any applicable Sanctions;
or

(B) in any other manner that will result in a violation of Sanctions by any
Specified Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Company represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past five years, it has not
engaged in, is not now engaged in, and will not engage in, any dealings or
transactions with any Specified Person, or in any country or territory, that at
the time of the dealing or transaction is or was the subject of Sanctions.

(uu)    Duties, Transfer Taxes, Etc. No stamp or other issuance or transfer
taxes or duties and no capital gains, income, withholding or other taxes are
payable by the Agent in the United States or any political subdivision or taxing
authority thereof or therein in connection with the execution, delivery or
performance of this Agreement by the Company or the sale and delivery by the
Company of the Shares.

 

18



--------------------------------------------------------------------------------

(vv)    Compliance with Laws. Each of the Company and its Subsidiaries: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other governmental authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in material violation of any term of any such Authorizations;
(D) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission);
and (G) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post sale warning, “dear healthcare
provider” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

(ww)    Stock Exchange Listing. The Common Shares are registered pursuant to
Section 12(b) of the Exchange Act and are listed on the Nasdaq Global Select
Market, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act or delisting the Common Shares from the Nasdaq Global Select Market, nor has
the Company received any notification that the Commission or the Nasdaq Global
Select Market is contemplating terminating such registration or listing.

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Agent or counsel for the Agent in connection with an
issuance of Shares shall be deemed a representation and warranty by the Company
to the Agent as to the matters covered thereby on the date of such certificate.

 

19



--------------------------------------------------------------------------------

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

Section 3. ISSUANCE AND SALE OF COMMON SHARES

(a)    (i) Sale of Securities. On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, the Company and the Agent agree that the Company may from time to
time seek to sell Shares through the Agent, acting as sales agent, or directly
to the Agent, acting as principal, as follows, with an aggregate Sales Price of
up to the Maximum Program Amount, based on and in accordance with Issuance
Notices as the Company may deliver, during the Agency Period.

(b)    Mechanics of Issuances.

(i) Issuance Notice. Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in Section 5(a) and Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and
(B) prior to delivery of any Issuance Notice, the Selling Period for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by
e-mail to the persons so identified in writing by the Agent and confirmed by the
Company by telephone (including a voicemail message to the persons so
identified), with the understanding that, with adequate prior written notice,
the Agent may modify the list of such persons from time to time.

(ii)    Agent Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, upon the receipt of an Issuance Notice, the Agent will use its
commercially reasonable efforts consistent with its normal sales and trading
practices to place the Shares with respect to which the Agent has agreed to act
as sales agent, subject to, and in accordance with the information specified in,
the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of
this Agreement. For the avoidance of doubt, the parties to this Agreement may
modify an Issuance Notice at any time provided they both agree in writing to any
such modification.

(iii)    Method of Offer and Sale. The Shares may be offered and sold (A) in
privately negotiated transactions (with the prior written consent of the
Company), (B) as block transactions or (C) by any other method or payment
permitted by law deemed to be an “at the market” offering as defined in Rule 415
under the Securities Act, including sales made directly on the Principal Market
or sales made to or through a market maker or through an electronic
communications network. Nothing in this Agreement shall be deemed to require
either party to agree to the method of offer and sale specified in the preceding
sentence (except the requirement that the Company consent in writing prior to
any sales in privately negotiated transactions), and the method of placement of
any Shares by the Agent shall be at the Agent’s discretion.

 

20



--------------------------------------------------------------------------------

(iv)    Confirmation to the Company. The Agent will provide written confirmation
to the Company no later than the opening of the Trading Day next following the
Trading Day on which it has placed Shares hereunder setting forth the number of
shares sold on such Trading Day, the corresponding Sales Price and the Issuance
Price payable to the Company in respect thereof.

(v)    Settlement. Each issuance of Shares will be settled on the applicable
Settlement Date for such issuance of Shares and, subject to the provisions of
Section 5, on or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Agent or its designee’s account at The Depository Trust Company
through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date. The Company may sell Shares to the Agent as principal at
a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”).

(vi)    Suspension or Termination of Sales. Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the Selling Period shall immediately
terminate; provided, however, that (A) such suspension and termination shall not
affect or impair either party’s obligations with respect to any Shares placed or
sold hereunder prior to the receipt of such notice; (B) if the Company suspends
or terminates any sale of Shares after the Agent confirms such sale to the
Company, the Company shall still be obligated to comply with Section 3(b)(v)
with respect to such Shares; and (C) if the Company defaults in its obligation
to deliver Shares on a Settlement Date, the Company agrees that it will hold the
Agent harmless against any loss, claim, damage or expense (including, without
limitation, penalties, interest and reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company. The
Company agrees that no such notice shall be effective against the Agent unless
it is made to the persons identified in writing by the Agent pursuant to
Section 3(b)(i).

(vii)    No Guarantee of Placement, Etc. The Company acknowledges and agrees
that (A) there can be no assurance that the Agent will be successful in placing
Shares and (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares, and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.

(viii)    Material Non-Public Information. Notwithstanding any other provision
of this Agreement, the Company and the Agent agree that the Company shall not
deliver any Issuance Notice to the Agent, and the Agent shall not be obligated
to place any Shares, during any period in which the Company is in possession of
material non-public information.

 

21



--------------------------------------------------------------------------------

(c)    Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

(d)    Expenses. The Company agrees to pay all costs, fees and expenses incurred
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing costs), (ii) all fees and expenses of the registrar and
transfer agent of the Shares, (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Shares, (iv) all
fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Prospectus, any Free Writing
Prospectus (as defined below) prepared by or on behalf of, used by, or referred
to by the Company, and all amendments and supplements thereto, and this
Agreement, (vi) all filing fees, attorneys’ fees and expenses incurred by the
Company or the Agent in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Shares for offer and sale under the state securities or blue sky laws or the
provincial securities laws of Canada, and, if requested by the Agent, preparing
and printing a “Blue Sky Survey” or memorandum and a “Canadian wrapper”, and any
supplements thereto, advising the Agent of such qualifications, registrations,
determinations and exemptions, (vii) the reasonable fees and disbursements of
the Agent’s counsel, including the reasonable fees and expenses of counsel for
the Agent in connection with, FINRA review, if any, and approval of the Agent’s
participation in the offering and distribution of the Shares, (viii) the filing
fees incident to FINRA review, if any, (ix) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the representatives, employees and officers of the
Company and of the Agent and any such consultants, and the cost of any aircraft
chartered in connection with the road show and (x) the fees and expenses
associated with listing the Shares on the Nasdaq Global Select Market.

Section 4. ADDITIONAL COVENANTS

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

(a)    Exchange Act Compliance. During the Agency Period, the Company shall
(i) file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by

 

22



--------------------------------------------------------------------------------

the Exchange Act and (ii) either (A) include in its quarterly reports on Form
10-Q and its annual reports on Form 10-K, a summary detailing, for the relevant
reporting period, (1) the number of Shares sold through the Agent pursuant to
this Agreement and (2) the net proceeds received by the Company from such sales
or (B) prepare a prospectus supplement containing, or include in such other
filing permitted by the Securities Act or Exchange Act (each an “Interim
Prospectus Supplement”), such summary information and, at least once a quarter
and subject to this Section 4, file such Interim Prospectus Supplement pursuant
to Rule 424(b) under the Securities Act (and within the time periods required by
Rule 424(b) and Rule 430B under the Securities Act)).

(b)    Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission,
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the Prospectus, any
Free Writing Prospectus, (iii) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any amendment
or supplement to the Prospectus or of any order preventing or suspending the use
of any Free Writing Prospectus or the Prospectus, or of any proceedings to
remove, suspend or terminate from listing or quotation the Common Shares from
any securities exchange upon which they are listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes. If the Commission shall enter any such stop order at
any time, the Company will use its commercially reasonable efforts to obtain the
lifting of such order. Additionally, the Company agrees that it shall comply
with the provisions of Rule 424(b) and Rule 433, as applicable, under the
Securities Act and will use its commercially reasonable efforts to confirm that
any filings made by the Company under such Rule 424(b) or Rule 433 were received
in a timely manner by the Commission.

(c)    Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
the Company agrees (subject to Section 3(b) and 3(c)) to promptly prepare, file
with the Commission and furnish at its own expense to the Agent, amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act. Neither the
Agent’s consent to, or delivery of, any such amendment or supplement shall
constitute a waiver of any of the Company’s obligations under Sections 3(b) or
(c).

(d)    Agent’s Review of Proposed Amendments and Supplements. Prior to amending
or supplementing the Registration Statement (excluding (i) documents
incorporated by reference or filed under the Exchange Act that either (A) do not
name the Agent and do not relate to the

 

23



--------------------------------------------------------------------------------

transactions contemplated by this Agreement or (B) only include disclosure
relating to periodic sales pursuant to this Agreement, and (ii) amendments or
supplements that do not name the Agent and do not relate to the transactions
contemplated by this Agreement) or the Prospectus (excluding documents
incorporated by reference or filed under the Exchange Act that either (A) do not
name the Agent and do not relate to the transactions contemplated by this
Agreement or (B) only include disclosure relating to periodic sales pursuant to
this Agreement), the Company shall furnish to the Agent for review, a reasonable
amount of time prior to the proposed time of filing or use thereof, a copy of
each such proposed amendment or supplement, and the Company shall not file or
use any such proposed amendment or supplement without the Agent’s prior consent,
which shall not be unreasonably withhold, conditioned or delayed, and to file
with the Commission within the applicable period specified in Rule 424(b) under
the Securities Act any prospectus required to be filed pursuant to such Rule.

(e)    Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

(f)    Free Writing Prospectuses. The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent, which shall not be unreasonably withhold, conditioned or delayed. The
Company shall furnish to the Agent, without charge, as many copies of any free
writing prospectus prepared by or on behalf of, or used by the Company, as the
Agent may reasonably request. If at any time when a prospectus is required by
the Securities Act (including, without limitation, pursuant to Rule 173(d)) to
be delivered in connection with sales of the Shares (but in any event if at any
time through and including the date of this Agreement) there occurred or occurs
an event or development as a result of which any free writing prospectus
prepared by or on behalf of, used by, or referred to by the Company conflicted
or would conflict with the information contained in the Registration Statement
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company shall promptly amend or supplement such free writing
prospectus to eliminate or correct such conflict or so that the statements in
such free writing prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
prevailing at such subsequent time, not misleading, as the case may be;
provided, however, that prior to amending or supplementing any such free writing
prospectus, the Company shall furnish to the Agent for review, a reasonable
amount of time prior to the proposed time of filing or use thereof, a copy of
such proposed amended or supplemented free writing prospectus and the Company
shall not file, use or refer to any such amended or supplemented free writing
prospectus without the Agent’s consent, which shall not be unreasonably
withhold, conditioned or delayed.

 

24



--------------------------------------------------------------------------------

(g)    Filing of Agent Free Writing Prospectuses. The Company shall not to take
any action that would result in the Agent or the Company being required to file
with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Agent that the Agent
otherwise would not have been required to file thereunder.

(h)    Copies of Registration Statement and Prospectus. After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares, the Company agrees to furnish the Agent
with copies (which may be electronic copies) of the Registration Statement and
each amendment thereto, and with copies of the Prospectus and each amendment or
supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) under the Securities Act, both in such
quantities as the Agent may reasonably request from time to time; and, if the
delivery of a prospectus is required under the Securities Act or under the blue
sky or securities laws of any jurisdiction at any time on or prior to the
applicable Settlement Date for any Selling Period in connection with the
offering or sale of the Shares and if at such time any event has occurred as a
result of which the Prospectus as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it is necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, to notify the Agent and to request that the
Agent suspend offers to sell Shares (and, if so notified, the Agent shall cease
such offers as soon as practicable); and if the Company decides to amend or
supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance (it being acknowledged that the Company may delay the filing of
any amendment or supplement, if, in the judgment of the Company, it is in the
best interest of the Company); provided, however, that if during such same
period the Agent is required to deliver a prospectus in respect of transactions
in the Shares, the Company shall promptly prepare and file with the Commission
such an amendment or supplement.

(i)    Blue Sky Compliance. The Company shall cooperate with the Agent and
counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of

 

25



--------------------------------------------------------------------------------

(or any such exemption relating to) the Shares for offering, sale or trading in
any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its commercially
reasonable efforts to obtain the withdrawal thereof.

(j)    Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act.

(k)    Listing; Reservation of Shares. (a) The Company will maintain the listing
of the Shares on the Nasdaq Global Select Market, and (b) the Company will
reserve and keep available at all times, free of preemptive rights, Shares for
the purpose of enabling the Company to satisfy its obligations under this
Agreement.

(l)    Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(m)    Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

(n)    Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto), and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

(o)    Deliverables at Triggering Event Dates; Certificates. The Company agrees
that on or prior to the date of the first Issuance Notice and, during the term
of this Agreement after the date of the first Issuance Notice, upon:

(A) the filing of the amendment or supplement of any Registration Statement or
Prospectus, by means of a post-effective amendment, sticker or supplement, but
not by means of incorporation of documents by reference into the Registration
Statement or Prospectus;

 

26



--------------------------------------------------------------------------------

(B) the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

(C) the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion;

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) that the Company
has performed all of its obligations hereunder to be performed on or prior to
the date of such certificate and as to the matters set forth in Section 5(a)(i)
hereof, and (C) containing any other certification that the Agent shall
reasonably request. The requirement to provide a certificate under this
Section 4(o) shall be waived for any Triggering Event Date occurring at a time
when no Issuance Notice is pending or a suspension is in effect, which waiver
shall continue until the earlier to occur of the date the Company delivers
instructions for the sale of Shares hereunder (which for such calendar quarter
shall be considered a Triggering Event Date) and the next occurring Triggering
Event Date. Notwithstanding the foregoing, if the Company subsequently decides
to sell Shares following a Triggering Event Date when a suspension was in effect
and did not provide the Agent with a certificate under this Section 4(o), then
before the Company delivers the instructions for the sale of Shares or the Agent
sells any Shares pursuant to such instructions, the Company shall provide the
Agent with a certificate in conformity with this Section 4(o) dated as of the
date that the instructions for the sale of Shares are issued.

(p)    Legal Opinions. On or prior to the date of the first Issuance Notice and
within five (5) Trading Days of each Triggering Event Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 4(o) for
which no waiver is applicable and excluding the date of this Agreement, a
negative assurances letter and the written legal opinion of Wilmer Cutler
Pickering Hale and Dorr LLP, counsel to the Company, each dated the date of
delivery, in form and substance reasonably satisfactory to Agent and its
counsel, substantially similar to the form previously provided to the Agent and
its counsel, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided that the Company shall
be required to furnish no more than one opinion per calendar quarter and the
Company shall not be required to furnish any such letter if the Company does not
intend to deliver an Issuance Notice in such calendar quarter until such time as
the Company delivers the next Issuance Notice; provided, further, that in lieu
of such opinions for subsequent

 

27



--------------------------------------------------------------------------------

periodic filings, in the discretion of the Agent, the Company may furnish a
reliance letter from such counsel to the Agent, permitting the Agent to rely on
a previously delivered opinion letter, modified as appropriate for any passage
of time or Triggering Event Date (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of such Triggering Event Date);

(q)    Comfort Letter. On or prior to the date of the first Issuance Notice and
within five (5) Trading Days of each Triggering Event Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 4(o) for
which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause Ernst & Young LLP, the independent registered public
accounting firm who has audited the financial statements included or
incorporated by reference in the Registration Statement, to furnish the Agent a
comfort letter, dated the date of delivery, in form and substance reasonably
satisfactory to the Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel; provided, however, that any
such comfort letter will only be required on the Triggering Event Date specified
to the extent that (i) the Agent has provided Ernst & Young LLP with a
representation letter reasonably satisfactory to the Ernst & Young LLP and
(ii) the comfort letter contains financial statements filed with the Commission
under the Exchange Act and incorporated by reference into a Prospectus. If
requested by the Agent, the Company shall also cause a comfort letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event requiring the filing of a current report on
Form 8-K containing material amended financial information of the Company,
including the restatement of the Company’s financial statements. The Company
shall be required to furnish no more than one comfort letter hereunder per
calendar quarter.

(r)    Secretary’s Certificates.

(A) On or prior to the date of the first Issuance Notice and within five
(5) Trading Days of each Triggering Event Date, the Company shall furnish the
Agent a certificate executed by the Secretary of the Company, signing in such
capacity, dated the Applicable Time (i) certifying that attached thereto are
true and complete copies of the resolutions duly adopted by the Board of
Directors of the Company authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares pursuant to this
Agreement), which authorization shall be in full force and effect on and as of
the date of such certificate and (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company.

(B) On or prior to the date of the first Issuance Notice and within five
(5) Trading Days of the first Triggering Event Date following the filing of each
of the Company’s Annual Reports on Form 10-K (beginning with the Annual Report
on Form 10-K for the fiscal year ending December 31, 2018), with respect to
which the Company is obligated to deliver a certificate pursuant to Section 4(o)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall furnish to the Agent a certificate executed by the Secretary of
the Company, signing in such capacity, dated the date of delivery, certifying
certain intellectual property matters of fact in the form previously agreed
between the Company and Agent.

 

28



--------------------------------------------------------------------------------

(s)    Agent’s Own Account; Clients’ Account. The Company acknowledges that the
Agent has informed the Company that the Agent may engage in trading, in
compliance with applicable law, in the Common Shares for the Agent’s own account
and for the account of its clients at the same time as sales of the Shares occur
pursuant to this Agreement, provided that the Company shall not be deemed to
have authorized or consented to any such purchases or sales by the Agent.

(t)    Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(u)    Market Activities. The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its affiliates to, comply with all
applicable provisions of Regulation M. If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Shares or any other
reference security pursuant to any exception set forth in Section (d) of Rule
102, then promptly upon notice from the Agent (or, if later, at the time stated
in the notice), the Company will, and shall cause each of its affiliates to,
comply with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply.

(v)    Notice of Other Sale. Without the written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, during
the period beginning on the third Trading Day immediately prior to the date on
which any Issuance Notice is delivered to the Agent hereunder and ending on the
third Trading Day immediately following the Settlement Date with respect to
Shares sold pursuant to such Issuance Notice; provided, however, that such
restriction will not be required in connection with the Company’s (i) issuance
or sale of Common Shares, options to purchase Common Shares or Common Shares
issuable upon the exercise of options or other equity awards pursuant to any
employee or director share option, incentive or benefit plan, share purchase or
ownership plan, long-term incentive plan, dividend reinvestment plan, inducement
award under Nasdaq rules or other compensation plan of the Company or its
subsidiaries, as in effect on the date of this Agreement, (ii) issuance or sale
of Common Shares issuable upon exchange, conversion or redemption of securities
or the exercise or vesting of warrants, options or other equity awards
outstanding at the date of this Agreement, (iii) issuance or sale of Common
Shares or securities convertible into or exchangeable for Common Shares as
consideration for mergers, acquisitions, other business combinations, joint
ventures or strategic alliances, or offered and sold in privately negotiated
transactions with vendors, customers, strategic partners or potential strategic
partners, occurring after the date of this Agreement which are not used for
capital raising purposes and (iv) modification of any outstanding options,
warrants of any rights to purchase or acquire Common Shares.

 

29



--------------------------------------------------------------------------------

Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

(a)    Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares During the Selling
Period(s). The right of the Company to deliver an Issuance Notice hereunder is
subject to the satisfaction, on the date of delivery of such Issuance Notice,
and the obligation of the Agent to use its commercially reasonable efforts to
place Shares during the applicable Selling Period is subject to the
satisfaction, on each Trading Day during the Selling Period, of each of the
following conditions:

 

  (i)

Accuracy of the Company’s Representations and Warranties; Performance by the
Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(o), Section 4(p) and Section 4(q).

 

  (ii)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.

 

  (iii)

Material Adverse Changes. Except as disclosed in the Prospectus and the Time of
Sale Information, (a) in the judgment of the Agent there shall not have occurred
any Material Adverse Change; and (b) there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any securities of the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Section 3(a)(62) of
the Exchange Act.

 

  (iv)

Suspension of Trading in or Delisting of Common Shares; Other Events. The
trading of the Common Shares (including without limitation the Shares) shall not
have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Principal
Market. There shall not have occurred (and be continuing in the case of
occurrences under clauses (i), (ii) and (iii) below) any of the following:
(i) trading generally shall have been suspended or

 

30



--------------------------------------------------------------------------------

  materially limited by the Nasdaq Global Select Market; (ii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities, or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the Agent
is material and adverse and makes it impracticable or inadvisable to market the
Shares in the manner and on the terms contemplated in this Agreement and
described in the Prospectus;

(b)    Documents Required to be Delivered on each Issuance Notice Date. The
Agent’s obligation to use its commercially reasonable efforts to place Shares
hereunder shall additionally be conditioned upon the delivery to the Agent on or
before the Issuance Notice Date of:

 

  (i)

a certificate in form and substance reasonably satisfactory to the Agent,
executed by the Chief Executive Officer, President or Chief Financial Officer of
the Company, to the effect that all conditions to the delivery of such Issuance
Notice shall have been satisfied as at the date of such certificate as required
by to be delivered pursuant to Section 4(r) (which certificate shall not be
required if the foregoing representations shall be set forth in the Issuance
Notice);

 

  (ii)

a negative assurances letter and the written legal opinion of counsel to the
Company required to be delivered pursuant to Section 4(o);

 

  (iii)

a negative assurances letter and the written legal opinion of counsel to the
Agent, such opinion or opinions to be delivered on or before the date on which
the delivery of the opinion by counsel to the Company is required pursuant to
Section 4(o), with respect to such matters as Agent may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters;

 

  (iv)

the comfort letter required to be delivered pursuant to Section 4(p);

 

  (v)

the certificate of the Secretary of the Company to be delivered pursuant to
Section 4(r)(A); and

 

  (vi)

if applicable, the certificate of the Secretary of the Company to be delivered
pursuant to Section 4(r)(B).

(c)    No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement, Prospectus, or the Time of Sale
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

 

31



--------------------------------------------------------------------------------

Section 6. INDEMNIFICATION AND CONTRIBUTION

(a)    Indemnification of the Agent. The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and to reimburse the Agent and each such
officer, employee and controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by the Agent) as such expenses are
reasonably incurred by the Agent or such officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information described in subsection (b) below. The indemnity agreement set forth
in this Section 6(a) shall be in addition to any liabilities that the Company
may otherwise have.

(b)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 6, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 6 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the

 

32



--------------------------------------------------------------------------------

indemnifying party will be entitled to participate in, and, to the extent that
it shall elect, jointly with all other indemnifying parties similarly notified,
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the fees and expenses of more than one separate counsel (together with local
counsel), representing the indemnified parties who are parties to such action),
which counsel (together with any local counsel) for the indemnified parties
shall be selected by Jefferies (in the case of counsel for the indemnified
parties referred to in Section 6(a) above), (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.

(c)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(b) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

 

33



--------------------------------------------------------------------------------

(d)    Contribution. If the indemnification provided for in this Section 6 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Agent, on
the other hand, from the offering of the Shares pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the offering of the Shares pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total gross proceeds from the offering of the Shares (before deducting expenses)
received by the Company bear to the total commissions received by the Agent. The
relative fault of the Company, on the one hand, and the Agent, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Agent, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(b), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 6(b) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(d); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(b) for purposes of indemnification.

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(d).

Notwithstanding the provisions of this Section 6(d), the Agent shall not be
required to contribute any amount in excess of the agent fees received by the
Agent in connection with the offering contemplated hereby. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6(d),
each officer and employee of the Agent and each person, if any, who controls the
Agent within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.

 

34



--------------------------------------------------------------------------------

Section 7. TERMINATION & SURVIVAL

(a)    Term. Subject to the provisions of this Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.

(b)    Termination; Survival Following Termination. (i) Either party may
terminate this Agreement prior to the end of the Agency Period, by giving
written notice as required by this Agreement, upon one Trading Day’s notice to
the other party; provided that, (A) if the Company terminates this Agreement
after the Agent confirms to the Company any sale of Shares, the Company shall
remain obligated to comply with Section 3(b)(v) with respect to such Shares and
(B) Section 2, Section 6, Section 7 and Section 8 shall survive termination of
this Agreement. If termination shall occur prior to the Settlement Date for any
sale of Shares, such sale shall nevertheless settle in accordance with the terms
of this Agreement. Upon termination of this Agreement, the Company shall not
have any liability to the Agent for any discount, commission or other
compensation with respect to any Shares not otherwise sold by the Agent under
this Agreement.

(ii) In addition to the survival provision of Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.

Section 8. MISCELLANEOUS

(a)    Press Releases and Disclosure. The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8-K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act (other than disclosure related to periodic sales
pursuant to this Agreement as required to be included in any reports filed with
the Commission pursuant to the Securities Act or the Exchange Act) related to
this Agreement or any of the transactions contemplated hereby without the prior
written approval of the other party hereto, except as may be necessary or
appropriate in the reasonable opinion of the party seeking to make disclosure to
comply with the requirements of applicable law or stock exchange rules. If any
such press release or like public statement is so required, the party making
such disclosure shall consult with the other party prior to making such
disclosure, and the parties shall use all commercially reasonable efforts,
acting in good faith, to agree upon a text for such disclosure that is
reasonably satisfactory to all parties hereto.

 

35



--------------------------------------------------------------------------------

(b)    No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the transactions contemplated by this Agreement, including the
determination of any fees, are arm’s-length commercial transactions between the
Company and the Agent, (ii) when acting as a principal under this Agreement, the
Agent is and has been acting solely as a principal is not the agent or fiduciary
of the Company, or its stockholders, creditors, employees or any other party,
(iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

(c)    Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

(d)    Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Agent:

Jefferies LLC

520 Madison Avenue

New York, NY 10022

Facsimile: (646) 619-4437

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036-7798

Facsimile: (212) 479 6275

Attention: Joshua A. Kaufman, Esq.

 

36



--------------------------------------------------------------------------------

If to the Company:

Karyopharm Therapeutics Inc.

85 Wells Avenue, 2nd Floor

Newton, MA 02459

Facsimile: (617) 658-0601

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Facsimile: (617) 526-5000

Attention: Jason L. Kropp, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).

(e)    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 6, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.

(f)    Partial Unenforceability. The invalidity or unenforceability of any
Article, Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Article, Section, paragraph or provision
hereof. If any Article, Section, paragraph or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

(g)    Governing Law Provisions. This Agreement, and any claim, controversy or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in such state. Any legal suit, action or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan
in the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such

 

37



--------------------------------------------------------------------------------

suit, action or proceeding. Service of any process, summons, notice or document
by mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

(h)    General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and may be
delivered by facsimile transmission or by electronic delivery of a portable
document format (PDF) file. This Agreement may not be amended or modified unless
in writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. The Article and Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

[Signature Page Immediately Follows]

 

38



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours,

KARYOPHARM THERAPEUTICS INC.

By:   /s/ Christopher B. Primiano   Name:   Christopher B. Primiano   Title:  
Executive Vice President, Chief Business Officer, General Counsel & Secretary

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

JEFFERIES LLC

By:   /s/ Jesse Mark   Name:   Jesse Mark   Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

ISSUANCE NOTICE

[Date]

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attn: [                    ]

Reference is made to the Open Market Sale Agreement between Karyopharm
Therapeutics Inc. (the “Company”) and Jefferies LLC (the “Agent”) dated as of
August [        ], 2018. The Company confirms that all conditions to the
delivery of this Issuance Notice are satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

                                             

Issuance Amount (equal to the total Sales Price for such Shares):

 

    

$                                             

Number of Days in Selling Period:

  

 

First Date of Selling Period:

  

 

Last Date of Selling Period:

  

 

Settlement Date(s) if other than standard T+2 settlement:   

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $         per share

Comments:                                          
                                         
                                                           , or
                                                     

 

 

By:      

Name:

 

Title:

 

B-2